

Amendment No. 1 to Management Agreement


THIS AMENDMENT is made this 7th day of July, 2008, by and between Trinad
Management, LLC (“Trinad”) and Driftwood Ventures, Inc. (the “Company”).


WHEREAS, the Company entered into that certain Management Agreement with Trinad
dated October 24, 2007 (the “Agreement”);


WHEREAS, the Company is undertaking a financing transaction in which it will
sell up to $7,000,000 of senior secured convertible notes and issuing up to an
aggregate of 6,363,636 warrants to the purchasers of such notes (the
“Financing”) and in connection with the Financing, it is desired that the
Agreement be terminated and Trinad be entitled to a termination fee as set forth
in Section 7(b) of the Agreement; and


WHEREAS, each of the Company and Trinad desire to amend the Agreement to provide
that the termination fee set forth in Section 7(b) of the Agreement be reduced
to $750,000 and be satisfied by the delivery of the Company’s senior secured
convertible notes and warrants, which notes and warrants will be on the terms of
the notes and warrants being sold by the Company in the Financing.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:



1.
Amendment. Section 7(b) of the Agreement is hereby deleted in its entirety and
the following inserted in its place: “The Company may terminate this Agreement
effective immediately by (i) giving written notice of termination to the
Manager, and (ii) concurrently therewith, making payment of a termination fee of
$1,000,000 to the Manager; provided, that, this Agreement shall automatically
terminate and be of no further force or effect and all obligations thereunder,
including, but not limited to, any fees which may have been waived or accrued
shall be extinguished upon the initial closing of that certain Note Purchase
Agreement, by and among the Company and the Purchasers thereunder, in which the
Company is selling to such purchasers up to $7,000,000 of senior secured
convertible notes and issuing up to an aggregate of 6,363,636 warrants to the
purchasers of such notes (the “Financing”) and, in such event, the termination
fee set forth above shall be reduced to $750,000 and the Company may satisfy
such fee by delivery to the Manager of its senior secured convertible notes in
the aggregate amount of $750,000 and 681,818 warrants, such notes and warrants
to be on the same terms of the notes and warrants being sold by the Company in
the Financing.”



This Amendment constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements, representations or understandings between the
parties relating to the subject matter hereof. The statements and agreements in
this Amendment shall be binding on the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
their respective successors and assigns. This Amendment may be executed in any
number of counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Acknowledged and agreed to:


Driftwood Ventures, Inc.
 
By:
/s/ Charles Bentz
 
 

--------------------------------------------------------------------------------

Name: Charles Bentz
 
 
Title: Chief Financial Officer
 



 
Trinad Management, LLC


By:
/s/ Jay Wolf
 
 

--------------------------------------------------------------------------------

Name: Jay Wolf
 
 
Title: Director
 




--------------------------------------------------------------------------------

